ASSIGNMENT OF CONTRACT

THIS ASSIGNMENT OF CONTRACT (the “Assignment”) is made as of the 19th day of
April 2007 by Triple Net Properties, LLC, a Virginia limited liability company
(“Assignor”) to NNN Healthcare/Office REIT Commons V, LLC, a Delaware limited
liability company (“Assignee”).

RECITALS

Assignor and Commons V Investment Partnership, a Florida general partnership
entered into that certain Agreement for Purchase and Sale of Real Property and
Escrow Instructions, dated as of March 16, 2007 (the “Contract”) with respect to
certain property known as Commons V Medical Office Building, located in Naples,
Florida, as more particularly described in the Contract. Assignor desires to
assign all of its rights, title and interest in and to the Contract to Assignee.

AGREEMENT

FOR and in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor hereby assigns all of its rights, title and interest in and to the
Contract to Assignee.

Assignee by its execution of this Assignment hereby assumes all of Assignor’s
obligations under the Contract.

WITNESS the following signatures:

              ASSIGNOR:   Triple Net Properties, LLC,
   
 
                a Virginia limited liability company
   
 
           
 
  By:   /s/ Richard Hutton  

 
                     

 
           
 
  Name:   Richard Hutton  

 
           
 
           
 
  Title:   Executive Vice President  

 
                     

 
            ASSIGNEE:   NNN Healthcare/Office REIT Commons V, LLC,
   
 
                a Delaware limited liability company
   
 
           
 
  By:   Triple Net Properties, LLC,  

 
                    a Virginia limited liability company

 
           
 
  Its:   Manager  

 
           
 
      By:   /s/ Richard Hutton
 
           
 
           
 
      Name:   Richard Hutton
 
           
 
           
 
      Title:   Executive Vice President
 
           
 
           

